Title: Silas Deane to Robert Morris and the Committee of Secret Correspondence, 23 June 1776
From: Deane, Silas
To: Morris, Robert,Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


This letter, in form to Morris but in fact to the committee, is the only one from Deane that Franklin surely saw before his departure for France; it was therefore part of his small stock of information about what would face him in Europe. The letter deals only with the preliminaries of Deane’s mission, because he reached France long after he had hoped to. He sailed in early March, but his ship was forced to turn back. He left a second time on April 3, bound for Bermuda; there he chartered a sloop to take him to Bordeaux, where he arrived just over three months after his first departure from Philadelphia. He spent June in Bordeaux, and did not reach Paris until July 6. There he expanded the range of his activities, and they shaped in large degree those of his fellow commissioners when they joined him at the end of the year.
 
Dear sir
Bordeaux June 23d. 1776
I wrote you a Long Letter from 6th. to this Day which DD [delivered?] Capt. Palmer of Portsmouth and fearing Accidents recapitulate the Heads in this (Via NYork). I arriv’d the 6th., sent forward your Letters and the Bills for Acceptance. Messrs. Ds. have done everything in their power to assist me and have added the utmost personal Kindness and hospitality. I could wish No American Vessels were sent to any other address in this port as theirs is a Capital House and may be relied on for secrecy and Dispatch. Have critically attended to such Occurrances as might point out the Disposition of this Kingdom and am of Opinion it is much in Our Favor. Large Fleets are fitting out at Brest and Toulon. Ammunition and other Stores are buying up by Order of Court, and Spain is arming Ostensibly against Portugal. The Crop of Grain will be short in this Kingdom of Wheat one third, of Rye one half the usual supply. This may be relied on. Salt Provisions are scarce and Dear. Beef 56. Sterling per Barrel see prices Current enclosed. Have wrote into Spain, Portugal, and England to find if they are in the same situation, and as I wrote immediately on my Arrival expect an Answer in a few Days. Messrs. Ds. have wrote on the same subject. I set out for Paris Tomorrow having obtaind Letters to Persons of Note there, particularly To Monsr: Clugny Comptroller of Finances, Mons. Vergennes Ministre des Affaires Etrangeres and some others, also To The Farmers General on the subject of Tobacco from their Agent here, and a Memorial from some Merchants in this City on the subject of American Commerce, which indeed is in part already granted, it having been sent forward a few Days after my Arrival. My Letters are from persons of Influence and Note here. My immediate address will be To Messr. Germany Gerardot & Co. Bankers in Paris on whom have Letters of Credit from hence. I have had all the success I could have wish’d for in this City, and have formed a Connection, (which may greatly promote my further Views,) by shewing them how deeply they were Interested in obtaining the Cheif Share of the American Commerce. The Ministry were Changed the Week I arrived. Count Maurepas is at the Head. Mons. Clugny late intendant of this City and province is Comptroller of Finances, a Circumstance which has greatly helped my obtaining Letters of Introduction. The Gentlemen who have Assisted me are of Note and stand well with the Ministry, but I may not mention them in my Letters. I leave the Sloop I came in here for the present for I expect to meet Docr. Bancroft at Paris and may send my first Dispatches from thence in her. None of the Articles of the Contract are to be purchased in this part of France on any reasonable Terms and but few at any Rate. I have wrote To all the Ports where remittances were expected, for tho’ I might obtain a Credit, the last Necessity only will induce me to Use it whilst remitting is so hazardous. But I am hourly in hopes of receiving something from you. I can add Nothing Material in this save My Respectful Compliments to the Gentlemen of the Congress, To your Worthy President and Gentlemen of the Committee with which I am more immediately connected in particular. I am with respects To Mrs. Morriss Dear sir Your Sincere Freind and Very Humble servant
S Deane
 
P.S.: As my Letters will often refer To Matters concerning the Indian Contract in particular, as Well as to Those of a General Nature, it will be at Times much easier for Me, to direct my Letters and write them addressed individually to You, as in the present Case, than to write in the plural Stile of Address.
(Duplicate)
To Robert Morriss Esqr, To be Communicated To The Honorable Committee for Secret Correspondence
